Cole, J.
The parties filed an agreed statement of facts, embracing all the material facts of the case. The evidence in the record relates mainly to the question of possession and the right of inheritance of the plaintiffs. This latter fact is not here controverted, and the question' of possession is not material in the view taken by this court. The only question -at issue is as to which party has the title.
The plaintiff-’s title rests upon these facts: July 21, 1846, Wm. H. Evans became the sole owner of the entire half of the quarter section, by purchase from the government. On the same day he conveyed the sanie by general warranty deed, for a valuable consideration paid him, to Francis M. Harrow, and the deed was duly recorded July 15, 1848. November 27, 1852, Francis M. Harrow conveyed by warranty deed, for a valuable consideration, the fifteen acres in controversy, to Abraham Davis, and the deed was duly recorded November 29, 1852. At the time of his purchase Davis had no actual knowledge whatever of any fraud or fraudulent intent connected with the conveyance to Francis M. Harrow, nor of the sale of the land on execution against Chas. F. Harrow, nor of any adverse claim to the land by any one, and made his purchase in good faith. That about February 1, 1856, Abraham Davis died, leaving the ¡plaintiffs, his widow and children, who are his only heirs at law, and -are still possessed of all the title he owned. ■ ■
*591Tlie defendants’ title rests upon these facts: That Francis M. Harrow was the son of Charles F. Harrow; that the deed from ¥m. H. Evans to Francis M. Harrow was made to the said Francis, instead .of the said Charles, with the intent on the part of both to delay and defraud the creditors of the said Charles F. Harrow, and particularly the State Bank of' Indiana. On February 14, 1850, The State Bank of Indiana recovered .a judgment, in the District Court of Wapello county, against Charles F. Harrow for $2,519.25, on an indebtedness existing prior to 1846. On February 20, 1850, a general execution was issued upon said judgment, which was levied on the land in controversy and other lands, as the property of Charles F. Harrow, April 18,1850, and advertised for sale June 1,1850, and the execution was returned for want of time to sell. On the date last named a venditioni exponas was issued, directing the sale on that date, June 1, 1850, and was returned not sold for want of bidders. On October 2, 1851, a second venditioni exponas was issued, and thereunder the whole of the west half of the quarter section, including the fifteen acres, was sold November 13, 1851, to Hall & Wilson, for $800. On August 30, 1853, the sheriff by virtue of the sale conveyed said real estate to Hall & Wilson, and their-deed was duly recorded the next day. At the May term, 1856,' of the U. S. District Court for the District of Iowa, Hall & Wilson filed their petition against J. W. Caldwell and Harriet M. Harrow, Exec’rs. of Francis M. Harrow, then deceased, and his only heirs at law, Albert Harrow a,nd Frances Harrow, who alone were notified and made defendants; these defendants appeared, answered, and, after a full hearing upon the merits of the case, it was adjudged (the relief being proper upon the pleadings and issues,) that the deed from Evans to Francis M. Harrow was void, because the real estate belonged to Charles F. Harrow, and the title was placed in the name of Francis M. Harrow to defraud the creditors of said Charles.That on the - day of November, 1864, Hall & Wilson conveyed the fifteen acres in controversy to the defendants herein.
*5921. judiciaii steuctiye11" notice. *591It will be observed from the foregoing statement of the *592respective bases of title, that the execution sale to Hall & Wilson, under the judgment against Charles F. Harrow, was made on November 13, 1851, with riae right of redemption for one year; while the conveyance made by Francis M. Harrow to Abraham Davis, was not made till November 27, 1852, just one year and fourteen days after the sale to Hall & Wilson. The appellants claim, under Code of 1851, Sec. 1947, then in force, that since the one year and twenty days had not expired, Davis was a purchaser with notice. That section is as follows: “The purchaser of real estate on a sale on execution need not place any evidence of his purchase upon record until twenty days after the expiration of the full time of redemption. Up to that time, the publicity of the proceedings is constructive notice of the rights of the purchaser, but no longer.” This section has no application to the facts of this case, and as between these parties. It applies to cases involving the rights of and has the effect to make the proceedings constructive notice to, those persons only who derive title from or claim their interest through the judgment defendant. Here the plaintiffs derive their title through Francis M. Harrow, while the judgment and execution sale were against Charles F. Harrow. It is an elemental principle, that judicial proceedings, whether they are orders or steps taken in court, or transactions done out of court pursuant to its orders or process, affect those only who are parties to such judicial proceedings or are in privity with them. These plaintiffs were neither parties nor privies to that proceeding, and are not, therefore, charged with constructive notice of them.
Again, it is claimed that the judgment of The State Bank of Indiana against Charles F. Harrow was rendered before the purchase by Davis, the plaintiffs’ ancestoi’, from Francis M. Harrow, and that, since under our law, a judgment was and is a lien upon an equitable interest in land, as well as upon the legal title, and since it is further conceded that Charles F. Harrow was the equitable owner of the land for the benefit of his creditors, then this judgment lien ante-dates the plaintiffs’ title, and is paramount to it. If this equitable title *593in Charles F. Harrow had been of record, or if we leave out of view the want of notice to, and the good faith purchase by Davis in ignorance of it, the claim would probably be sound in theory. ,
2 judgment: hen of. But a judgment is not a lien upon an equitable interest in real estate in the sense to charge or affect a subsequent bona fide purchaser without notice. This point was expressly so c|eci(ie¿ in Bridgman & Co. v. McKissick & Bone, 15 Iowa, 260, and we see no occasion to dissent from that ruling. See also the cases there cited, and Miller v. Colville, 21 Iowa, 139; Wallace v. Bartle, Ib., 350; Parker v. Pierce, 16 Iowa, 232. To hold otherwise would be to practically nullify our recording or registration statutes. For, if a judgment lien against one who had not the title of record, could overreach a title acquired in good faith from the person having such title apparent of record, then no person could purchase real estate with any confidence in his right to hold it. In.this case, Francis M. Harrow had the title of record; Davis desired to purchase, and did buy in good faith, and paid his money. He could not lmow who might have an equitable interest in it, and no extent of examination of records could enable him to ascertain; and if is a veritable nullification of our recording acts to hold that he shall be bound • by that which could not be ascertained by the records, and of which he had no notice in fact. Again, it is well settled that the holder of an equitable right or title, the evidence of which is not recorded, cannot set up such equity against the purchase of the legal title in good faith, for value, and without notice of the legal title. If the owner of such equitable title cannot make it available, a fortiori, the holder of a mere lien thereon cannot.
„ oi irAlvIIltS . boimfÍRy an adjudication. It is further and finally claimed that the judicial proceedings, whereby the conveyance by Evans to Francis M. Harrow was set aside as void, and the title declared to be _ J ™ Charles F. Harrow, destroys the basis or breaks a |n ^ie 0f plaintiffs’ title, and leaves them without any support. They were neither parties nor privies to that judicial proceeding. This claim is conclusively *594answered by the maxim, and most obvious principle of justice, that no man ought to be bound by proceedings to which he is a stranger. 1 Greenl. on Ev., § 522.
Affirmed.